Citation Nr: 1433294	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected prostate cancer residuals.  

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected prostate cancer residuals.  

3.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	B. Clark, Esq.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from December 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  
    
The Veteran's entire claims file, to include the portion contained electronically, was reviewed.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The radiation and hormone treatment associated with the Veteran's service-connected prostate cancer residuals aggravated spondylosis of the cervical and lumbar spine beyond the natural progression of the disease process.  


CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine disability, to include as secondary to service-connected prostate cancer residuals is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).


2.  Service connection for a cervical spine disability, to include as secondary to service-connected prostate cancer residuals is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Analysis

The Veteran is in receipt of service-connected compensation benefits for prostate cancer residuals at a 60 percent evaluation.  He contends, in essence, that treatment for this disorder has caused him to develop muscle and joint weakening in the neck and back, and that pathology in the spine should be service-connected on a secondary basis as due to the cancer residuals aggravating neck and lumbar spine disablement.  It is not contended that current spinal disabilities in either the neck or back had causal origins in active military service.  

In concert with his claim, the Veteran was afforded a VA "fee basis" examination in April 2009.  In the associated report, diagnoses of cervical and lumbar spondylosis were made, as well as thoracic spondylosis with osteophytosis and Schmorl's nodes, L1 through L5.  The Veteran's entire spine is thus affected by current pathology, and current cervical and thoracolumbar spinal manifestations capable of service connection are present.  

With respect to the Veteran's service-connected prostate cancer, the examiner noted that the Veteran underwent radiation and hormone treatment for this condition.  Urinary incontinence and service-connected erectile dysfunction were the chief manifestations associated with the disorder; however, it was also noted that generalized "weakness and stamina" problems resulted from the treatment for the cancer.  

As far as an impact on the Veteran's neck and back disablement, the examiner stated "there is literature to suggest radiation as well as chemotherapy have muscle, joint, and soft tissue residuals including multiple arthralgias, myalgias, and bony defects as described above."  The examiner noted that he could not state with certainty the specific degree of "aggravation," as "baseline manifestations" were not noted in the post-service treatment records.  Nonetheless, it was concluded that service-connected prostate residuals aggravated the Veteran's low back and neck disorders.  

The RO, in noting that "baseline manifestations" were not noted by the examiner, determined that service-connection on the basis of secondary aggravation was not warranted.  While it is true that service connection by way of secondary aggravation will only be awarded up to the point where it can be determined that aggravation occurred, the medical examiner's finding that there were no baseline manifestations recorded is not detrimental to the Veteran's claim.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Indeed, the examiner, in his report, essentially stated that while the medical evidence does support the existence of an aggravating relationship between service-connected prostate cancer residuals and current neck and back spondylosis, that because of a lack of documentation, it was difficult to say with certainty as to what point the aggravation began to occur as regards the presentation of symptoms.  That aggravation did occur is not debated; rather, it is the point where such aggravation began that was not medically identifiable. 

Here, the Board notes that while it can only award service connection up to the point where aggravation occurs, if such a factor is not medically ascertainable by the evidence of record (but, nonetheless, the evidence supports an aggravating relationship), it is appropriate to weigh what is available in a way most favorable to the Veteran.  In this case, as a specific aggravation point can't be identified, and as the well-rationalized medical evidence noted an aggravating linkage between the prostate cancer treatment and the claimed disorders as existing, it must be inferred that aggravation began at the point of onset of the Veteran's neck and back diagnosis (documented as occurring in 2008).  This is the conclusion that is most favorable to the Veteran in light of the examiner's report.  

There is nothing of record to contradict the 2009 "fee basis" VA examination positive nexus opinion.  As noted, the examiner fully considered the Veteran's prostate cancer history and conducted a thorough examination of the Veteran and the claims file.  A well-rationalized opinion, which supports service connection via the contended secondary aggravation, was entered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As this is the case, the claims will be granted.  See 38 C.F.R. § 3.310; Allen at 7.     





ORDER

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected prostate cancer residuals, is granted.  

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected prostate cancer residuals, is granted.  


REMAND

The Veteran claims that his service-connected disability picture, either via individual disabilities or working together collectively, prevents him from engaging in any type of substantially gainful employment.  Prior to the adjudication rendered above, the Veteran's combined disability rating was 70 percent, and he is in receipt of service-connected compensation benefits for posttraumatic stress disorder (PTSD) at a 30 percent evaluation, prostate cancer residuals at a 60 percent evaluation, and erectile dysfunction at a noncompensable evaluation.  As the above decision grants entitlement to service connection for lumbar and cervical spine disabilities, these too are part and parcel of the combined service-connected disability picture (although, as of yet, disability ratings for these disorders have not been assigned).  Based on the above, the Veteran does meet the threshold requirements for consideration of entitlement to TDIU on a schedular basis.  See 38 C.F.R. § 4.16.  At issue, then, is whether the service-connected disabilities, alone or in combination, prevent substantially gainful employment.  

The Board notes that the Veteran was afforded a VA "fee basis" examination in April 2009 which partially addressed the Veteran's employability.  It was noted that the Veteran was not working and that the prostate cancer residuals, along with the now-service-connected back and neck manifestations, made the Veteran "unemployable" solely in respect to his former job "as a painter."  While the examiner was asked to comment on both sedentary and physical employment, he did only limit discussion to providing an opinion that the Veteran could not work in his former capacity as a painter.  The examiner was rather cursory even in providing this opinion, and merely stated that there are "severe limitations" preventing work as a painter and that such limitations were "attributable" to cervical , thoracic, and lumbar spine findings and the prostate cancer residuals.  There was no additional discussion as to why this was thought to be the case.  Accordingly, while this opinion is helpful in suggesting that a TDIU might be entitled, it cannot be given considerable probative weight so as to allow for the adjudication of the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Essentially, the regulatory requirements for entitlement to TDIU contemplate an inability to work in any substantially gainful capacity (i.e. in employment that is not marginal, in a manner consistent with the Veteran's skills, education, and training).  The Veteran has been found to be disabled by the Social Security Administration (SSA), and while that should be considered, it is not determinative with respect to the claimed TDIU.  Indeed, whether the Veteran can engage in any type of substantial employment, to include sedentary employment, is a fact that must be considered by the Board prior to promulgating a decision on this appeal.  In that respect, additional development is required, and it is asked that the Veteran be scheduled for an examination to determine if the service-connected disability picture prevents him from engaging in any type of substantially gainful employment commensurate with his education and training.  Sedentary jobs, as well as the physical labor associated with his former job as a painter, should be considered fully by the examiner.  

Accordingly, the claim is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive occupational examination to determine the combined effect of service-connected disablement on the ability to secure and maintain any type of substantially gainful employment, to include sedentary employment, commensurate with his skills, education, and training.  In this regard, the examiner should specifically note whether it is at least as likely as not (50 percent probability or greater) that service-connected PTSD, prostate cancer residuals, a cervical disability, a low back disability, and erectile dysfunction, either acting alone or in combination with each other, prevent the Veteran from engaging in any type of substantially gainful employment.  "Substantially gainful" employment is defined as employment that is not marginal in nature, and the examiner must consider the physical and sedentary types of work which would be consistent with the Veteran's skills, education, and training when coming to a conclusion.  Rationales should accompany all conclusions reached in the narrative portion of the examination report.  

2.  Following the above-directed development, re-adjudicate the claim for entitlement to a TDIU.  Should the claim remained denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


